Exhibit 21.1 Subsidiaries of Geospace Technologies Corporation GTC, Inc., a Texas corporation Geospace Technologies Canada, Inc., an Alberta corporation Geospace Technologies Corporation Azerbaijan Branch, an Azerbaijan company Geospace Engineering Resources International, Inc., a Texas corporation Geospace Finance Corp., a Texas corporation GTC Inc. Beijing Representative Office, a Chinese company Exile Technologies Corporation, a Texas Corporation Exile Technologies Limited, a United Kingdom company Geospace J.V., Inc., a Texas corporation Geospace Technologies Eurasia, LLC, a Russian limited liability company Geospace Technologies, Sucursal Sudamericana LLC, a Texas Limited Liability Company Geospace Technologies Sucursal Sudamericana a Colombia Branch Office
